ROOT, Judge
(concurring):
While I concur generally in the opinion of my learned brother, the possibility that another counsel would permit STSA Lester to testify on behalf of our appellant is alluded to. I think that the chance of a responsible defense counsel permitting him to testify in a trial prior to his own, concerning the circumstances of his enlistment, is very small. However, there is no room for doubt that an accused in a criminal prosecution has the unqualified right to be represented by counsel with undivided loyalty. United States v. Piggee, 51 C.M.R. 653, 2 M.J. 462 (A.C.M.R.1975), citing Glasser v. United States, 315 U.S. 60, 62 S.Ct. 457, 86 L.Ed. 680 (1942). Our appellant did not waive his right to such counsel; nevertheless, when trial defense counsel moved to strike the favorable testimony of STSA Lester, who was also his client in a separate criminal proceeding, he then and there subordinated the best interest of our appellant to that of another client. This was error. United States v. Evans, 1 M.J. 206 (1975); United States v. Piggee, supra. It appears, therefore, that because of conflicting interests our appellant has been denied the undivided loyalty of his counsel. This error requires reversal. See United States v. Piggee, supra.